UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-6895



WILLIE ALBERT JONES,

                                            Petitioner - Appellant,

          versus


WILLIAM STAFFORD, Major,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-98-45-1-2-MU)


Submitted:   April 29, 1999                   Decided:   May 4, 1999


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie Albert Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie   Albert   Jones   filed       a   notice   of   appeal   after   the

district court dismissed his petition for relief ostensibly filed

under 28 U.S.C.A. § 2254 (West 1994 & Supp. 1998).                     However,

Jones’s informal brief states that he is attempting to appeal state

court judgments entered on July 14, 1997, and December 12, 1997.

Further, the record suggests that the proceeding Jones seeks to

challenge is ongoing in state court.            Lower federal courts do not

have jurisdiction to review state court proceedings.              See District

of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 476 (1983).

Accordingly, we affirm the dismissal of Jones’s petition.               We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                       AFFIRMED




                                       2